NO. 12-08-00020-CR

                         IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JAIMAR DESEAN SMITH,                              §   APPEAL FROM THE
APPELLANT

V.                                                §   COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE                                          §   NACOGDOCHES COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
          Jaimar Desean Smith appeals his conviction for misdemeanor driving while intoxicated, for
which he was sentenced to confinement for one hundred eighty days, probated for sixteen months.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We
affirm.

                                           BACKGROUND
          Appellant was charged with misdemeanor driving while intoxicated and pleaded “not
guilty.” The matter proceeded to a jury trial. Ultimately, the jury found Appellant “guilty” as
charged. Thereafter, the trial court sentenced Appellant to confinement for one hundred eighty days,
but probated Appellant’s sentence and placed Appellant on community supervision for sixteen
months. The trial court further imposed on Appellant a fine of one thousand five hundred dollars
and ordered that Appellant pay court costs of three hundred thirty-nine dollars. This appeal
followed.


                          ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]
1978), Appellant’s brief presents a chronological summation of the procedural history of the case
and further states that Appellant’s counsel is unable to raise any arguable issues for appeal.1 We
have likewise reviewed the record for reversible error and have found none.

                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw
is hereby granted and the trial court’s judgment is affirmed.
Opinion delivered September 24, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




         1
          Counsel for Appellant certified in his motion to withdraw that he provided Appellant with a copy of this
brief. Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired and
we have received no pro se brief.

                                                           2